STATE OF MINNESOTA
                                  IN COURT OF APPEALS
                                        A15-0618

                                Ramsey County Child Support,
                                        Appellant,

                                          S. G. M. M.,
                                          Respondent,

                                               vs.

                                            J. A. Q.,
                                           Respondent.

                                   Filed November 30, 2015
                                          Affirmed
                                       Klaphake, Judge*

                                 Ramsey County District Court
                                   File No. 62-FA-14-3173

John Choi, Ramsey County Attorney, Jenese Venesha Dawson Larmouth, Assistant
County Attorney, St. Paul, Minnesota (for appellant)

S.G.M.M., Holiday, Florida (pro se respondent)

J.A.Q., St. Paul, Minnesota (pro se respondent)

         Considered and decided by Cleary, Chief Judge; Schellhas, Judge; and Klaphake,

Judge.

                                        SYLLABUS

         A child support magistrate is not required to refer to the district court the issue of a

minor child’s name change that was not presented in the pleadings and arose for the first



*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
time orally during an expedited hearing at which one of the parents was not present and

was in default.

                                       OPINION

KLAPHAKE, Judge

       On appeal in this parentage case, the county argues that the child support

magistrate (CSM) erred in ruling that a parent’s oral request to change the minor child’s

legal name at a paternity and child-support hearing, where the other parent and the

nonparent whose name the child has was not present and had not responded, is not a

contested issue that must be referred to the district court under the Expedited Child

Support Process section of the Minnesota Rules of General Practice. We affirm.

                                            FACTS

       In December 2014, appellant Ramsey County Child Support (Ramsey County)

filed an action to establish parentage of and child support for A.C.M. Paternity testing

indicated a 99.99 percent likelihood that respondent J.A.Q. is the father of A.C.M. and

excluded H.M., respondent-mother’s [S.G.M.M.] husband at the time of conception and

birth, from paternity. Ramsey County’s pleadings asked the court to retain A.C.M.’s

name as it appeared on her birth certificate.

       At the hearing before the CSM, neither J.A.Q. nor H.M. appeared, despite each

receiving proper notice of the proceeding. S.G.M.M. orally requested A.C.M.’s last

name to be changed to Q., the last name of the child’s biological father. The CSM

declined to do so and ordered that the “child’s name will remain as it appears on the birth

certificate,” explaining by footnote that


                                                2
              [S.G.M.M.] requested that the child’s last name be changed to
              [Q.] [Ramsey County] requested that the child’s name remain
              as it appears on the birth certificate, [A.C.M.] The County’s
              request was based upon the child’s name on the birth
              certificate, which was entered by [S.G.M.M.], and
              [S.G.M.M.’s] Paternity Affidavit. Additional pleadings were
              not served and filed to put the parties on notice of the name
              change, and neither of the Respondents was present, so an
              agreement could not be reached on the name change issue. In
              these circumstances, changing the child’s name is not a
              contested issue. [S.G.M.M.] simply changed her mind.

       Ramsey County moved for review, arguing that S.G.M.M.’s name-change

request created a contested issue that the CSM must refer to the district court. The

CSM denied the motion for review, finding that S.G.M.M. “simply changed her

mind” about A.C.M.’s name and that S.G.M.M. “disagreeing with herself does not

create a contested issue.” This appeal by Ramsey County follows.

                                            ISSUE

       Did the CSM err by denying S.G.M.M.’s oral request to change A.C.M.’s name

rather than referring the issue to district court?

                                         ANALYSIS

       Proceedings to establish child support for IV-D cases1 must be conducted in the

expedited child support process. Minn. R. Gen. Pract. 353.01, subd. 1. The rules set

forth requirements for all proceedings conducted in the expedited process. Minn. R. Gen.

Pract. 353.01.    We review the interpretation of procedural rules de novo.       State v.

Martinez-Mendoza, 804 N.W.2d 1, 6 (Minn. 2011). Generally, an evidentiary hearing to

1
 A “IV-D” case is “a case where a party has assigned to the state rights to child support
because of the receipt of public assistance . . . or has applied for child support services
under title IV-D of the Social Security Act.” Minn. Stat. § 518A.26, subd. 10 (2014).

                                               3
establish the legal name of a child “shall not be conducted or decided in the expedited

process.” Minn. R. Gen. Pract. 353.01, subd. 3(g). But a CSM may establish the legal

name of a child when “the pleadings specifically address these particular issues and a

party fails to serve a response or appear at the hearing.” Minn. R. Gen. Pract. 353.01,

subd. 2(b)(1)(B). “Party” is defined as “any person or county agency with a legal right to

participate in the proceedings.” Minn. R. Gen. Pract. 352.01(k). But another provision

of the Minnesota Rules of General Practice requires a CSM issuing a partial order to

“establish . . . the legal name of the child if the parties so agree,” and to refer the issue to

district court “[i]f there is no agreement concerning . . . the legal name of the child.”

Minn. R. Gen. Pract. 353.01, subd. 2(b)(2)(B).

       Here, Ramsey County’s pleadings specifically sought to retain A.C.M.’s name,

and J.A.Q. and H.M. did not appear at the hearing. We conclude that under the plain

meaning of subdivision 2(b)(1)(B), the CSM had the authority to establish the child’s

legal name as proposed in the pleadings.           See Minn. R. Gen. Pract. 353.01, subd.

2(b)(1)(B).

       Ramsey County asserts that S.G.M.M.’s oral request at the hearing created a

contested issue that the CSM was required to refer to the district court. But additional

pleadings and notice would have been necessary to notify J.A.Q. and H.M. before any

name change could be addressed at the hearing, as Ramsey County had sought only to

maintain A.C.M.’s name, not change it. The need to provide actual notice to J.A.Q. and

H.M. is particularly necessary because Ramsey County’s pleadings used generic




                                               4
language regarding A.C.M.’s name.2 Although J.A.Q. and H.M. were not present such

that an agreement could be reached, S.G.M.M.’s oral request at the hearing was

insufficient to make the name-change issue contested. We therefore conclude that in this

situation, the CSM was not required to refer the name-change issue to district court.

       Ramsey County finally argues that public policy requires CSMs to refer orally

raised name-change issues to the district court in order to advance the purposes of the

expedited system and to give purpose to the requirement that a child’s name be

determined in a paternity action. See Minn. Stat. § 257.66, subd. 3 (2014) (requiring a

parentage order to contain the child’s name). We disagree. First, section 257.66 only

requires a parentage order to contain the child’s name; nothing in that section requires a

CSM or the district court to determine whether a child’s legal name should be changed.

Second, requiring a CSM to refer an issue to district court every time a party makes an

oral request without providing notice to other parties not in attendance would

unnecessarily extend and complicate “expedited” proceedings.          Such a requirement

would also contravene Minn. Stat. § 259.10 (2014), which requires that both parents have

notice of an application for a minor child’s name change. We note that nothing in this

opinion prohibits the parents from petitioning the district court to change the minor

child’s name.   See id. (setting procedures for petitioning the district court for a minor

child’s name change).



2
  The complaint requested that the court “[o]rder that the child(ren) involved in this
action’s name(s) remain as it/they presently appear(s) on the child(ren) involved in this
action’s birth certificate(s).”

                                             5
                                     DECISION

       The CSM was not required to refer the issue of A.C.M.’s name change to the

district court when one parent made an oral request to change the minor child’s name at a

parentage hearing at which all parties were not present.

       Affirmed.




                                             6